DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 24 March 2020 in reference to application 16/827,863.  Claims 1-11 are pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

In claim 1 line 9, insert --an-- between --spanning-- and --entire--.

In claim 6 line 13, insert --an-- between --spanning-- and --entire--.

In claim 11 line 9, insert --an-- between --spanning-- and --entire--.

Allowable Subject Matter
Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, the closest prior art of record, Yao et al. (US PAP 2008/0300875) teaches a processor implemented method for generating synthetic multi- conditioned datasets for robust Automatic Speech Recognition (ASR) (abstract), the method comprising: 
building, by one or more hardware processors, a generative noise model to generate a first set of noise signals modelling distortions to a clean speech due to additive noise and a second set of noise signals modelling channel distortions to the clean speech (0029-30 adding noise to clean models including additive noise and channel distortions.), wherein 
estimated channel magnitude responses for a plurality of communication channels are used for generating the second set of noise signals modelling the channel distortions (0029-30, updating channel noise estimates, also see section 2.4); 
generating, by the one or more hardware processors: 
a first synthetic multi-conditioned data set by adding each noise signal from the first set of noise signals 38to a set of training speech utterances, comprising the clean speech, and by applying a set of constraints on each noise signal to imitate real world effects on each noise signal, wherein each noise signal is added to the set of training speech utterances in a linear time domain or 
3training, by the one or more hardware processors, a Multi- Conditioned Acoustic Model for robust Automatic Speech Recognition (ASR) utilizing at least one of the first synthetic multi-conditioned dataset and the second synthetic multi-conditioned dataset (section 2.2, model compensation adjusts clean speech models using noise estimates).
Yao does not specifically teach a weighted linear combination of a plurality of noise basis signals is used to generate the first set of noise signals modelling the additive noise, wherein each noise signal among the first set of noise signals is unique.
In the same field of adding noise to clean speech models, Kim (US PAP 2006/0136178) teaches a weighted linear combination of a plurality of noise basis signals is used to generate the first set of noise signals modelling the additive noise, wherein each noise signal among the first set of noise signals is unique (0046-48, weighted combination of coefficients used to create noise).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a linear combination as taught by Kim in the system of Yao in order to further improve noise modeling performance (Kim 0002).
	However the prior art of record does not teach or fairly suggest the limitations of “a weighted linear combination of a plurality of noise basis signals spanning [an] entire noise space is used to generate the first set of noise signals modelling the additive noise, wherein each noise signal among the first set of noise signals is unique” and “a second synthetic multi-conditioned data set, corrupted with the channel distortions and 

Claims 6 and 11 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2-5 and 7-10 depend on and further limit claim 1 and 6 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer et al. (US PAP 2008/0215322) also teaches inserting background and channel noise to clean signals to expand training data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655